Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 09/14/2022, in which:claims 1-2, 10, 17-18 and 27 are amended; and the rejections of the claims are traversed. Claims 1-29 are currently pending and an Office Action on the merits follows. 


II. ALLOWABLE SUBJECT MATTER

Claim 2-13 and 17-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not disclose wherein the controller further comprises a second circuit to count the variable blank period based on a reference clock to generate a count value of the frame, to compare a cumulative value obtained by cumulating the count value with a predetermined reference value, and to determine an activation time point of the shift start signal according to the compared result as recited in claims 2 and 18.




III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 14-17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 20190253662 in view of Kim et al. US 20200211430 Hereinafter “Kim-2” in view of Chen et al. US 10,991,321 and further in view of  Yeo et al. US 20170084235.

Consider claim 1. Kim discloses a display device fig 1 display device 100 comprising: 
a display panel to display an image [0046] display panel 110 fig 1; 
a panel driver to drive the display panel [0046] fig 1 gate driver 120 and data driver 130; and
 a controller to control driving of the panel driver [0046] fig 1 timing controller 140, 
wherein the controller comprises a first circuit to receive frame data during an active period in synchronization [0050] timing controller receives frame data IDAT during constant active period. determining a start time point of a frame having the active period and a variable blank period fig 2 see active periods AP1 AP2 AP3 and variable black period BP1 BP2 BP3.

Kim however does not disclose with a vertical synchronization signal and to shift a position of the frame data in response to a shift start signal to generate shift data, and to provide the shift data to the panel driver.
Kim-2 however discloses with a vertical synchronization signal [0049] timing control signals include Vertical synchronization and to shift a position of the frame data in response to a shift start signal to generate shift data, and to provide the shift data to the panel driver see fig 3 horizontal and vertical pixel shift [0051] image processor performs image shift. Also see [0054] and fig 5.
Kim contains a "base" device/method of display device.  Kim-2 contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim-2 could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in with a vertical synchronization signal and to shift a position of the frame data in response to a shift start signal to generate shift data, and to provide the shift data to the panel driver.  Furthermore, both Kim and Kim-2 use and disclose similar functionality (i.e., displaying frame data on an OLED display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim-2 also provide the benefit of improving  image sticking capability [0002 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Kim as modified by Kim-2 do not disclose wherein a number of active periods of the vertical synchronization signal included in one period of the shift start signal differs from the number of active periods of the vertical synchronization signal included in another period of the shift start signal.

Chen however discloses wherein a number of active periods of the vertical synchronization signal included in one period of the shift start signal differs from the number of active periods of the vertical synchronization signal included in another period of the shift start signal see fig 3A and 3B
Fig 4A and 4B. when frequency is 90Hz active periods of Vsync are less than when frequency is 180Hz. Specifically, 11ms vs 5.5ms.
Kim as modified by Kim-2 contains a "base" device/method of display device.  Chen contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Chen could have been applied in the same way to the "base" device/method of Kim as modified by Kim-2 and the results would have been predictable and resulted in wherein a number of active periods of the vertical synchronization signal included in one period of the shift start signal differs from the number of active periods of the vertical synchronization signal included in another period of the shift start signal.  Furthermore, both Kim as modified by Kim-2 and Chen use and disclose similar functionality (i.e., displaying frame data on an OLED display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Chen also provide the benefit of improving image output quality Col. 1 lines 35-37. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Kim as modified by Kim-2 and Chen do not disclose a second circuit to determine an activation time point of the shift start signal in association with a duration of the variable blank period.
Yeo however discloses a second circuit to determine an activation time point of the shift start signal in association with a duration of the variable blank period see fig 1 200 over driving part which outputs STV as part of the timing controller [0051] and  fig 2 vertical blank counter [0061] vertical blank counter counts a vertical blank period between previous frame data and present frame data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the display device of Kim as modified by Kim-2 and Chen to include a second circuit to determine an activation time point of the shift start signal in association with a duration of the variable blank period, as taught by Yeo, to enable high display quality [0032]. 

Consider claim 14. Kim as modified by Kim-2,  Chen, and Yeo disclose the display device of claim 1, wherein the display panel comprises a plurality of pixels each comprising a light emitting element Kim [0046-0047]  includes plurality of pixels. Each pixel includes  OLED.

Consider claim 15. Kim as modified by Kim-2,  Chen, and Yeo disclose the display device of claim 14, wherein the first circuit comprises an image processor including: a shift processor to determine a pixel shift amount based on shift setting information and to generate initial shift data obtained by shifting the frame data according to the pixel shift amount and a shift direction Kim-2 fig 3 and 4 [0051] image processor  performs image shift process of independently determine shift amount in horizontal and vertical direction and a data compensator to compensate for the initial shift data to generate the shift data Kim-2 fig 3 and 4 [0053] timing controller further applied compensation value to subpixel.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 16. Kim as modified by Kim-2,  Chen, and Yeo disclose the display device of claim 15, wherein the data compensator comprises: an area setter to set first and second compensation areas according to the pixel shift amount and the shift direction Kim-2 fig 3 and 4 [0051] image processor  performs image shift process of independently determine shift amount in horizontal direction; a first sub-compensator to scale up first sub-shift data corresponding to the first compensation area among the initial shift data to generate first compensation data Kim-2 and 4A-B and fig 4c-d  [0051] image processor  performs image shift process of independently determine shift amount in horizontal and vertical direction; and a second sub-compensator to scale down second sub-shift data corresponding to the second compensation area among the initial shift data to generate second compensation data Kim-2 and 4A-B and fig 4c-d  [0051] image processor  performs image shift process of independently determine shift amount in horizontal direction.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 17. Kim discloses a method of driving a display device [0046] fig 1 display device 100 , the method comprising the steps of:
 receiving frame data during an active period in synchronization [0050] timing controller receives frame data IDAT during constant active period  determining a start time point of a frame having the active period and a variable blank period fig 2 see active periods AP1 AP2 AP3 and variable black period BP1 BP2 BP3; 
Kim however does not disclose with a vertical synchronization signal; setting a period of a shift start signal based upon the variable blank period; shifting the frame data in response to the shift start signal to generate shift data; converting the shift data to a data signal;

Kim-2 however discloses with a vertical synchronization signal[0049] timing control signals include Vertical synchronization; setting a period of a shift start signal based upon the variable blank period; shifting the frame data in response to the shift start signal to generate shift data; converting the shift data to a data signal see fig 3 horizontal and vertical pixel shift [0051] image processor performs image shift. Also see [0054] and fig 5.

Kim contains a "base" device/method of display device.  Kim-2 contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim-2 could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in with a vertical synchronization signal; setting a period of a shift start signal based upon the variable blank period; shifting the frame data in response to the shift start signal to generate shift data; converting the shift data to a data signal.  Furthermore, both Kim and Kim-2 use and disclose similar functionality (i.e., displaying frame data on an OLED display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim-2 also provide the benefit of improving  image sticking capability [0002 ] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Kim as modified by Kim-2 do not disclose displaying an image using the data signal, wherein a number of active periods of the vertical synchronization signal included in one period of the shift start signal differs from the number of active periods of the vertical synchronization signal included in another period of the shift start signal.

Chen however discloses displaying an image using the data signal, wherein a number of active periods of the vertical synchronization signal included in one period of the shift start signal differs from the number of active periods of the vertical synchronization signal included in another period of the shift start signal see fig 3A and 3B Fig 4A and 4B. when frequency is 90Hz active periods of Vsync are less than when frequency is 180Hz. Specifically, 11ms vs 5.5ms.
Kim as modified by Kim-2 contains a "base" device/method of display device.  Chen contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Chen could have been applied in the same way to the "base" device/method of Kim as modified by Kim-2 and the results would have been predictable and resulted in
displaying an image using the data signal, wherein a number of active periods of the vertical synchronization signal included in one period of the shift start signal differs from the number of active periods of the vertical synchronization signal included in another period of the shift start signal.  Furthermore, both Kim as modified by Kim-2 and Chen use and disclose similar functionality (i.e., displaying frame data on an OLED display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Chen also provide the benefit of improving image output quality Col. 1 lines 35-37 . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim as modified by Kim-2 and Chen do not disclose determining an activation time point of the shift start signal in association with a duration of the variable blank period.
Yeo however discloses determining an activation time point of the shift start signal in association with a duration of the variable blank period see fig 1 200 over driving part which outputs STV as part of the timing controller [0051] and  fig 2 vertical blank counter [0061] vertical blank counter counts a vertical blank period between previous frame data and present frame data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the display device of Kim as modified by Kim-2 and Chen to include determining an activation time point of the shift start signal in association with a duration of the variable blank period, as taught by Yeo, to enable high display quality [0032]. 


Claims 28 is rejected for similar reasons to claim 15.
Claims 29 is rejected for similar reasons to claim 16.

IV. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.

Applicant's argues (pages 11-12) that Kim as modified by Kim-2 and Chen do not disclose the features of the amended claims 1 and 17. 

The Office agrees and has accordingly updated the rejection to address the amended claim limitations. (See rejection above).

V. CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 10/15/2022Primary Examiner, Art Unit 2692